Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 11/03/2020.  Claims 1-4, 6-8, 10 and 11 have been amended, claim 12 has been added and claim 5 has been cancelled per applicants request, therefore claims 1-4 and 6-12 are presently pending in the application and have been considered as follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott D. Malpede (Reg. No. 32,533) on 02/11/2021.

The application has been amended as follows: 

 9. (Currently Amended) The communication apparatus according to claim 1, wherein the two-dimensional code is a Quick Response (QR) code.


Allowance
Acknowledgement to applicant’s amendment to claims 1-4, 6-8, 10 and 11 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 112(b) which is hereby withdrawn.

Acknowledgement to applicant’s amendment to claims 1-4, 6-8, 10 and 11 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 112(d) which is hereby withdrawn.

Acknowledgement to applicant’s amendment to claims 1-4, 6-8, 10 and 11 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 103which is hereby withdrawn.

Claims 1-4 and 6-12 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Ichikawa et al. (US20170192723)) The image forming apparatus 20 may be an apparatus, such as a printer, which receive a print job from the mobile terminal 10 and outputs a copy of the printing target data. The image forming apparatus 20 may generate a QR (quick response) code based on its own communication information, and may display an image of the QR code on an operation panel. The mobile terminal 10 may acquire the communication information for updating the information medium 30 by reading the QR code, displayed on the operation panel of the image forming apparatus 20, using an imaging device, such as a camera. (Para. 0034)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “…determining, based on the accepted display setting, a parameter set that includes one or more parameters to be encoded in the two-dimensional code among a plurality of parameters related to communication with the communication apparatus… wherein in a case where the accepted display setting is a first setting, a first two- dimensional code for a first application in which a first parameter set corresponding to the first setting is encoded is displayed on the screen, and in a case where the accepted display setting is a second setting, a second two-dimensional code for a second application in which a second parameter set corresponding to the second setting is encoded and which is different from the first two-dimensional code is displayed on the screen, and wherein the first two-dimensional code includes a parameter that is not included in the second two-dimensional code.”.

in view of other limitations of claim 1.

Independent Claims10 and 11 are allowed based on reasons mentioned above in regards to independent claim 1.
Dependent claims are allowed as they depend from an allowable independent claim.
The closest prior art made of record are:
Ichikawa et al. (US20170192723) An information processing apparatus is connected to one or more apparatuses via a network and includes a first acquisition unit that acquires communication information for communicating with any of the one or more apparatuses and authority information for writing the communication information to a predetermined information medium, a determination unit that determines whether the writing the communication information to the information medium is permitted based on the acquired authority information, and an updating unit that writes the communication information to the information medium when it is determined that the writing the communication information is permitted, to update the information medium with the written communication information.
Aggarwal et al. (US 20120158922) In general, this disclosure describes techniques for providing users of computing devices the ability to connect to a network using a computer-generated image. A subscriber to a network with access to the network through a network device can generate a computer-generated image that encodes network configuration information corresponding to the network device. These techniques allow a user with a computing device to scan the computer-generated image, launching a reader application to decode the encoded network configuration information. The network configuration information may be automatically used to configure a network interface on the computing device to connect to the network. The network connection may be 
Gong et al. (US 20130276075) Apparatuses for peer-to-peer network setup are presented. In one embodiment, an apparatus comprises a wireless processing unit to communicate with a master device. The wireless processing unit is operable to receive encoded data in a two-dimensional (2D) barcode. The encoded data comprise at least user information associated with the master device including a user identifier, a device identifier, or both. The encoded data further comprise network information including a network identifier, a password, and a profile lifetime value. In one embodiment, the apparatus further comprises a display unit to display at least part of the user information and the network information to a user. The wireless processing unit is operable to initiate a peer-to-peer network setup with the master device based at least on a response from the user.
 Simske et al. (US 20160078333)   A first portion of an information object is encoded with first information, where the first information object is recognizable by an information object reader. A second portion of the information object is encoded with second information, where the second information is not recognizable by the information object reader.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432